Pood L i ve
Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 1 of 11.

March 12, 2020
Hon. Edgardo Ramos

Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

‘cid €1 Y¥H 0202

Mark J Sullivan V. New York City et al, 18-CV-7596 (ER)

£
Se

 

Dear Hon. Judge Ramos,

J am writing to request the reopening of the above captioned case seeking an extension/of time to

 

settle and a directed order of immediate rehousing via the special onetime assistance (SOTA)

program.

Since the last granting of time to settle, 30 days have elapsed since my filing an online bomplaint
with Health and Human Services, administration of children and families, child suppor|
enforcement, Washington D.C. (January 27, 2020), they have not replied. J have provided the
Manhattan office of Child Support Enforcement all documents requested and received ‘
reduction to $50.00 per months for arrears plus the $298.00 court ordered child support
garnished from my Social Security early retirement of $624.00 per month. I have contacted the

mediation service organizations this office provided me, none will accept this case.

 
 

| Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 2 of 11

I contacted Congresswoman Nydia Velazquez’s local and Washington DC office F ebruary 21,

2020, to follow up on this complaint. As there was no case ID or other identifying number

attached to my complaint they could not. I asked the congresswoman’s staff to contact this

federal agency to inquire why there was no ID number they refused to do so. The next day

March 9, 2020 I called Health and Human Services regional office and was directed to the local

Administration for Children and Families which oversee child enforcement and told they would

either look into the complaint or open a case. March 10, 2020 I called and left a message.

Also on March 9, 2020 J spoke with the Thurgood Marshall Federal Judiciary Building

of the Director’s General Counsel who advised me to file with the Federal Appeals Cou

D

s office

itt here in

 

NYC as I believe Judge Henry did not produce a valid child support order based upon t

and federal statutes.

In meeting with CIDNY, March 9, 2020 I was directed to Disability Rights New York’s

he facts

s Client

Assistance Program (CAP) whom I called and submitted my draft complaint against Adess- VR,

(Attached) I have been out of business since the theft of my Macbook Pro in May 2019

Tam

awaiting their response and assistance before submitting this complaint to the Acess-VR board.

I do not meet the criteria for a client in need of supportive housing. This is documented
exhibits, D-Duncan-BRC-Housing, E-Ineligible-BRC-Noel-11-2014 and G-Marcoux-B

2015 from BRC / HRA/DHS case files, which I have shared with Attorney Roberts in a

 

in

RC-02-

 

h email

March 11/2020. These files and others were submitted to Judge Cott per his clerks request at the

 

 
inn | Li i im_

Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 3 of 11)

beginning of hearings. A 2015 psych evaluation in which the same BRC psychiatrist vlho had
erroneously diagnosed me as severely mentally ill contradicts herself and ends by recommending
transfer to a working or general population shelter. All of these reports and others, (WeCare)
were in my HRA/DHS case files since March 2015 yet not acted upon. I remained in MICA
shelters even though it clearly documented and recommended I be placed ina working shelter as

far back as March 2015, (G-Marcoux-BRC-02-2015).

Over six (6) months ago Attorney Sheehan informed judge Cott, (Sept 2019) that a ho}sing
specialist with DHS had been assigned to finding housing for me as well as the senior housing
specialist at the Andrews Safe Haven, I have only ever been shown supportive housing. It has
been documented and established that I was selected for a 1 bedroom apartment in Greenpoint
Brooklyn as a preferred community board member, June 2018. I was then transferred to
Manhattan and lost this apartment due to the actions of HRA/DHS which to this day il remains

unexplained.

I have expressed verbally and in writing to Attorney Roberts that I do not wish to chatiee the
terms of this settlement in substance but rather am concerned with its performance. By signing
the liens at this time J will be forfeiting my rights to question the validity of the child support
order. The terms of the settlement drafted by the defendants introduces this issue due to the liens
form. The housing component of this settlement has not been completed and actions to date
have been ill focused on supportive housing when IJ do not meet the criteria for. There have been
conflicting responses to the October 25, 2019 HPD section 8 homeless priority vouchers,

Attorney Roberts has recently broached the subject of a SOTA voucher with DSS agencies,

 
doi

I hi

|
Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 4 of 11

which would be cost effective if it were to be capped at the 2020 HUD Fair Market Rehts of

$1,714.00, allowing me to act immediately to find suitable housing.

With the return of my passport in settlement of past child support, the ability to expand my
business into my areas of expertise, (studio, product, advertising) that suitable housing|/would
provide me with would enable me to return to self-sufficiency sooner. I believe 6 months of

focused effort by defendants to reach these goals without success is sufficient to request a

directed solution.

Lastly I have mental health professionals and Administration for Children Services officials on

 

notice and ready to begin the work of re-establishing my relationship with my now 15 year old

daughter once I am rehoused.
Therefore, I move the court to;
#1: Grant an extension of time to address the child support arrears.
#2: Direct defendants to provide me a SOTA voucher, capped at $1,714.00 ped month.

#3: Any and all remedies available, just and which would expedite this settlement.

Abe,

Mark

197 Bowery
New York, NY 10002
917-667-7903
4. i 5.

Case 1:18-cv-07596-ER Document A6 Filed 03/13/20 Page 5 of ul

— f of 3

bi mifiag To Suba IT, be kos pe tt
ASE IIS Kg TE A |

 
 

New York Board of Education
Acess-VR, Review Board
Albany, NY

My name is Mark Joseph Sullivan and I have been a participant of ACCES-VR services since
October 14, 2014 when I was determined eligible based on a disability diagnosis. I have also
been a client trapped in the shelter system during that time.

In November of 2015, ACCES-VR approved my self-employment plan to pursue a career as a
photographer. I was provided funds to purchase the equipment despite my being in a shelt¢r, an
unstable living environment. My question to you is, “Why do you think that was the case” The
answer to that question is why, in my view, I would like ACCES-VR to reconsider the waiver
decision and purchase a replacement laptop for the one stolen, in May 2019, while I was ima
church run bed stabilization program.

 

My application for ACCES-VR services was based on documentation of an Adjustment Disorder
provided by We Care. I worked closely with my VR counselor to submit a self-employment plan
to the ACCES-VR Self-Employment Committee. In December 2015, after many months of work,
I finally presented to the Committee and on January: 5": 2016, I received the digital photography
equipment needed to begin my photography business.

I am not a photojournalist, by trade but I am a professional photographer. I determined that since
I was homeless and living in a shelter that I could not rely on my area of expertise in studio
photography because I did not have stable living from which to create a portfolio to show!
potential clients. By Jan 18", 2016 I began my first self-assigned, freelance photojournalist work
covering National Action Network’s Martin Luther King (NAN MLK) Birthday event at the
House of Justice in Harlem. Two of my photos from that first ever work sold for usage; ohe of
Senator Chuck Schumer and the other of the Attorney General Eric Schneiderman and Reverend
Sharpton.

I continued to learn about photojournalism and widened my access through free coverage of
events at the United Nations’ “International Day of Happiness” (published Huffington Pgst). I
leveraged this access and obtained further press credentials, allowing me to cover a 4-day event
on genocide in Syria at the U.N. and off-site at the Roosevelt Hotel. I continued covering the
U.N. and other events such as book signings, Crain’s New York Business Breakfasts, China
related organizations and business investment conferences, all as a focused way to build my
brand. Just eight months after beginning my business, I covered the United Nations Gen ‘ral
Assembly. This, while coping with a host of assumptions that the shelter system wrong ally
made, which harmed and hindered me. :

On January 19, 2016 I finally received a housing voucher (LINC IV), granting me 5 yeatts of
assistance with $0.00 rent contribution for the first year. We all assumed the tide was turning and
I was well on my way to self-sufficiency. The LINC IV voucher however proved more difficult
Case 1:18-cv-07596-ER Document 4d Filed 03/13/20 Page 6 of 11° |

Aof

 
    

to convert into a housing opportunity. During the Summer of 2017, I was given priorty by |
Housing Connect for a suitable one-bedroom apartment in Greenpoint, Brooklyn as I lived |
within the community board. Had DHS/HRA actually followed through on the one-bedroom
housing, instead of transferring me to another shelter, my business income at that time from 4
assignments, (Big Data meet ups) at $100.00 per assignment and my reoccurring $250.00 per
month Long Island events, would have covered my living expenses of gas, electric, cell phone,
internet/cable/phone service, leaving monies left over t for transportation.

Meanwhile, as a result of my brand building efforts, I was asked to submit a bid for the oficial
US Congressional Portrait. While working on the bid, I reached out to Wonderful Machine, who
were interested in producing this shoot and offered to charge $300.00 to prepare an estimate.

Had Congressman Steven Scalise not gotten shot, the business consultant, Walter Goldman and I
determined that the print sales and/or print usage rights alone from this event would have fen in
the area of $43,000.00, plus creative fees and related expenses.

For the next two years, I pressed on, building my business and expanding my network. The
repeat client opportunities | had developed, however, were lost due to the rigid shelter curfew
system. Despite efforts by my ACCES-VR counselor and a senior attorney for the Legal Aid
Society to persuade them to allow me late passes, they did not. Nonetheless, I was building
momentum. More of my work was being published. I placed the photos of my work on my many
websites. I placed links to the various photo agency holdings in my email signature as well as

social media links, all to project and present my brand, access and level of experience.

In March 2019, I met with a Rescue Bus outreach team member. By this time, I had been street
homeless since November 2018 having refused the DHS administrative transfer. The outreach
team member saw me as an individual, spent 40 minutes speaking with me and reviewed my
HRA case file. He produced not only the September 2014 psych evaluation diagnosing a Severe
persistent mental illness, (Mentally Impaired Chemically Addicted, which I am not) but allso a
second March 2015 psych evaluation by this same psychiatrist which recommended a working
shelter or general population shelter. Also that month I met with an outreach team member/case
manager at Goddard Riverside and began receiving services. A church bed and two more} i psych
evaluations, both confirming the prior 2014 WeCare diagnoses in addition to new ones, :

 

In May 2019, while in a church run stabilization program my MacBook Pro Laptop was stolen.
There were only 11 other clients in the locked basement of this church, a security guard, host
person and me. I reported the theft the very next morning and it was filed as grand larceny. The
suspects were those within the locked basement. Names were recorded. Yet, the police closed the
case even after my ACCES-VR counselor spoke to the detective and informed him of one of the
clients from that evening talking about and showing a laptop to other clients saying that he was
trying to sell it but could not get it started. ACCES-VR chose not to pursue the case any further.

It has not been easy, and it continues to be challenging. The shelter system did little to treat me
as a unique individual. This treatment is not unique to me. I understand all too well. Butido you?
Because there was no effort to view me as an individual, I was mis-diagnosed, which cost me
dearly and against which I have been and continue to battle. Being misdiagnosed and transferred
arbitrarily within the shelter system lost me an identified apartment, business opportunities and
created mental health issues that never previously |existed.
w tt...

I [POON Na aOSS ean Cail —

 

Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 7 of 11 2

Gof 3
YNs

I share this with you so that perhaps you will comprehend that not once did I ever once sto}
establishing my brand and researching business opportunities even though I was also battling the
shelter system so that I could secure permanent housing. Even though I was advocating fot
myself by requesting two fair hearings against New York City Human Resources Administration
for work related car fare, which Albany approved but, to date, HRA has not. Even though J filed
two complaints with the US District Attorney Civil Rights unit in early 2018; one regarding my
daughter and family court and the other regarding my homeless situation. I requested legal
assistance from CIDNY, Legal Aid Society, and Coalition for the Homeless, all of whom were
engaged in the Butler v Banks suit, but I received none. I was fortunate enough to have a senior
attorney who had worked on the Butler v Banks federal ADA suit, mentor me in my pro s¢

filings. My case was accepted to the Southern District Federal Courts in August 2018.

We are now March 2020. In December of 2019, I won a pro se filing against the Departmént of
Homeless Services and was awarded a $50,000 settlement. Still, the City has not reached A
signed settlement. In my last phone conversation, of February 27, 2020, with Attorney Roberts
he is looking into a “Special One Time Assistance” (SOTA) housing voucher which would pay
one year of rent up front and no more.

I share my story because I think it is important for you to understand that my “business failure”
as defined by ACCES-VR’s criteria that, “there is no evidence that the revenue from the business
has provided me with the ability to become self-sufficien ” is based on a set of assumptions.
ACCES-VR never provided a clear indication of what “self-sufficient” means, especially for
someone who is homeless and in constant struggle to free himself from the shelter system. While
I can understand ACCES-VR’s bottom line, “How much have you made?” approach to s¢lf-
employment cases, certainly an equally cogent question is “What have you endured to get where
you are?” I contend that I would have been self-sufficient well before the laptop was stolen in
May 2019 had the shelter system followed through in transitioning me to housing.

Individuals with disabilities carry burdens different from the general population, but we gan
contribute to society, be productive, have a fair sense of self-esteem and a desire to prosper.
After having read all that I have accomplished despite being trapped in several bureaucratic
systems, imagine what I can accomplish now that I'am the closest, I’ve ever been to securing
permanent housing. I am confident that I will succeed because I have never stopped belidving in
myself. I know this as the many “helping” orgs I have reached out to are dumbstruck in how to
help me and that I have taken the City of New York / HRA to task and won.

—-

 

I respectfully request your reconsideration of my waiver for a replacement MacBook Pra laptop.
Mark J Sullivan

197 Bowery
917-667-7903

 
| a Ll a J.

Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 8 of 11)
Cif :
Doty
Submitted Vie WHS wh fe

| am filing this complaint against the New York City child support enforcement agency. In June
Judge Patricia E. Henry in the IDV Brooklyn Supreme Courts set the support level at $298.00 via

imputation of my income for my daughter. As of January 03, 2020 ina summary of this account; Total
amount Charged (Due) $40,097.95... Total paid $17,748.03..Case Net Due (Total Amount Due) |
$22,349.92,

  

Before even beginning to question these amounts and the accuracy of them | have taken early
retirement and receive social security in the amount of $613.00 of which $398.50 is garnished ard
applied to ongoing support and arrears since roughly April of 2018. In reviewing my credit reports from
the 3 major reporting agency’s last month, this debt of $22,349.92 is listed on each of them as owed to
various agencies names and all listed as closed. Furthermore, in looking deeper into this ona month by
month basis all 3 reported charged off for each month. ‘| have documentation from child support and

social security that in fact payments were made each month in the amounts of $398.00, covering the

imputed support level and payment of arrears.

| have no other credit on my report in which to establish a credit rating and the fact that the payment of
this debt has not been reported by the city and state of New York further negatively impacts my|credit. |
believe this does, in fact, violate both New York State statutes and Federal statutes.

Currently | am homeless and have been since May 2014. | began litigation in early 2014 regarding
visitation enforcement to which my former wife with the representation of the Sanctuary for Families
filed a child support motion, August 2014. | was assigned counsel in Oct 2015 as a poor person. In
January 2016 my court appointed Attorney filed for a downward modification of child support. All
income documents and tax returns were submitted. Public assistance records and statement of being

homeless and living in shelter were submitted. In June 2016 the motion was denied by Judge Hehry.

 

Prior to this round of litigation | had received a downward modification, (early 2014) to $25.00 per

month by a Brooklyn family court magistrate judge. This was ended due to his requesting notarijed tax
returns which | was unable to provide within the stated time frame. Years prior to that, | stood before a
family court magistrate judge who heard, and was to allow, this modification until a woman stepped
into the courtroom, (when before it was just | and the Judge). | was asked to leave and upon my return
the motion was dismissed. Clearly ex parte communication, which | did not know was a legal issue at the
time.

On September 6, 2016 | reached out to..

Commissioner, Vicki Turetsky

U.S. Department of Health and Human Services
Administration for Children and Families
Office of Child Support Enforcement
330 C Street, S.W.

Washington, D.C. 20201

Regarding the treatment and outcome of this last litigation, she responded by email and
assigned this to a staff member who looked into iti The conclusion was that it was a state level
issue and would best be dealt with there.

 
 

Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 9 of 11)

Z2f

   

lam again asking for review due to the facts stated! above. That during this last period of
litigation | believe, there was a directive from the Federal Government Office of Child Support,
directing states to set and or modify support levels based upon documented income spre
imputed income (42 CFR 302.56 (c){1). Also that in writings by this office when speaking ¢ of
“child support” is included emotional, psychological parental support in addition to finaricial
support thereby recognizing the importance of and need for both parents involvement in their
child’s life. This fact is often and in my case given short shrift as noted by the factual repprts to
the courts by 3 different LMSW’s that my daughter was/is experiencing emotional damage by
not having weekly contact with me. The second to last of these social workers reporting in the
summer of 2015 her recommendation of therapy for my daughter and that | be included} rather
than acting on this mandated reporter’s, report the court appointed attorney for the child
moved by oral motion that this social worker be removed and she was. The last social worker,
who was appointed by this sitting judge Henry, now retired, likewise reported to the courts,
January 2016 that professional clinical review of my daughter and this family was
recommended. This was never undertaken nor ordered. Finally this same judge in her final acts
directed me to secure social workers from the court approved panel with the acceptation of the
one, who had in an 18 page report in 2011 reported the emotional damage my daughter'was
experiencing.

While this lays outside of the financial obligation of a parent, it fits squarely within the Federal
and Constitutional rights of parental and children’s rights to relationship and as such clearly

there are agencies within the Federal Government whose job it is, is to see that all parties are
protected.

 

Given this and the above facts of a Prima facie case being presented to Judge Henry by my
court appointed attorney back in January 2016 | am seeking the below stated remedies.

Pursuant to Federal (42 CFR 302.56 (c)(1) which Judge Patricia E. Henry of the Brooklyn
Supreme Court IDV Part failed to apply / abide by regarding the above litigation for a downward
modification of court ordered child support. Had Judge Henry followed the law, from January

2016 to the present, (January 20202) the total child support of $25.00 per month over those 48
months would be $1,200.00. Whereas the charged amount for those same 48 months was
$14,304.00 a difference of $13,104.00 in addition to the 9% per year interest on arrears.

By Judge Henry’s willful misapplication of the Federal statute in this special demonstration
court, (1 of just 3 “Integrated Domestic Violence” courts designed and funded by the U.S
Department of Justice) my ability to earn and thereby pay child support in a timely manner was
illegally impacted via the hold on my U.S. Passport. As a freelance press photographer,
credentialed to cover the United Nations 2016 General Assembly with the requisite publication
of photos was eligible for a 4 month press photographers badge, (October 2016) witha :

subsequent 1 year badge with more publications. markjosephsullivan.com

 

This incorrect amount of due and in arrears child support was reported to the Federal child
Support Enforcement Agencies in calculating federal funds for enforcement.
 

Le aa
Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 10 of 11

Zery

  

As this involves a federal agency and statutes | am seeking your agencies investigation and
referral to the Department of Justice to bring this matter before a Federal Court Judge for
review and vacating of Judge Henry’s orders. Judicially ordered immediate contact with my
daughter and clinical psychological diagnoses of both my daughter and this family by a|
competent APA board certified psychologist.

An immediate accurate reporting by New York Child Support Enforcement office to the 3 major credit
reporting bureaus of monthly pays made.

As the City and State of New York have benefitted by their behavior | propose that the total
amount of child support they claim be paid into a “Trust Fund” for my daughter and |
administered by both parents (I.E. signatures of both parents required to disperse, dire¢t or in
any way interact with this fund to be released to our daughter once she reaches 21 years of
age.) in the amounts of $13,104.00 by the City / State Child Support, New York and the
remainder of $9,245.92 by me, totaling $22,349.92 the amount as so stated owed.

That the City and State of New York Child Support office officially and formally direct the U.S.
State Department to rescind the hold on my U.S. Passport.

That future child support payments by me are directly deposited into said “Trust Fund” and that
the city of New York, State of New York child support agency no longer are involved in these
matters.

A formal letter by your agency be addressed to the U.S. Department of Justice, Civil Rights, the
Inspector General of the DOJ seeking investigation into the illegal actions, (infliction of
emotional pain and suffering, violation of me and my daughters Federal and Constitutiohal
rights to relationship as brought forth in my petition to modify visitation in this court and other
applicable laws / statutes as the facts warrant). For the Federally funded “Sanctuary for
Families” and “the Childrens Law Center”, both of these agencies as mandated reporters
engaged in actions which emotionally damaged my daughter as reported by 3 different social
workers as well as interfered in court agreed contact be investigated and defunded. While | can
understand that these specific remedies may be outside of the duties and areas of your
jurisdiction, |.E child support, | once again point to your agencies statements of child support
including the presences of both parents in the lives of their children, a truer and more realistic
understanding of the term “support”.

That Federally Funded and court backed agencies as well as state courts should act in ways
detrimental to children and families’ ranks as abhorrent, an addressable social ill and most be
held accountable to not only the persons involved but to society as well.

I thank you for your time and attention. | look forward to providing you with documentation
regarding this requested investigation and these stated remedies.

 
 

 

Case 1:18-cv-07596-ER Document 46 Filed 03/13/20 Page 11 of 11

Yat

Sincerely,

Mark J Sullivan

New York City, New York

ZUMA Press hitps://tinyurl.com/yd64haQ9k
REX Features https://tinyurl.com/yacrr78k

Getty Images. https://tinyurl.com/yanulogy
and Alamy https://tinyurl.com/ybafi7pz.

Case ID NV46044E1
Mother Binong Xu, Chinese National
Daughter Elizabeth Mei Xu Sullivan D.O.B. Oct 21, 2004, Shenzhen, China

OFFICE OF CHILD SUPPORT ENFORCEMENT

Your inquiry has been submitted to the Office of Child Support Enforcer
We will review your child support concern(s) to determine the appropria
action. Please allow 30 days for a response.

 

 

ment.

te

 

Thank you!

Please close this page to go back to the OCSE website.

 

January 17, 2020
